Case 1:20-cv-02450-JRS-DML Document 1 Filed 09/23/20 Page 1 of 7 PageID #: 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF INDIANA
                        INDIANAPOLIS DIVISION

  EQUAL EMPLOYMENT OPPORTUNITY )
  COMMISSION,                              )
                                           )
                                           ) CASE NO. 1:20-cv-2450
                    Plaintiff,             )
                                           )
                                           )
              v.                           )
                                           ) JURY TRIAL DEMAND
                                           )
  RANRAE, Inc. d/b/a/ SUBWAY,              )
                                           )
                    Defendant.             )
                                           )
                                           )
  ________________________________________ )


                          NATURE OF THE ACTION

        This is an action under Title I of the Americans with Disabilities Act of

  1990 and Title I of the Civil Rights Act of 1991, to correct unlawful

  employment practices on the basis of disability and to provide appropriate

  relief to Dakotah Wolfe. As alleged with greater particularity in paragraphs

  12-14 below, Ranrae, Inc., refused to hire Dakotah Wolfe due to disability.

                         JURISDICTION AND VENUE

        1.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§

  451, 1331, 1337, 1343 and 1345. This action is authorized and instituted

  pursuant to Section 107(a) of the Americans with Disabilities Act of 1990

  (“ADA”), 42 U.S.C. § 12117(a), which incorporates by reference Section
Case 1:20-cv-02450-JRS-DML Document 1 Filed 09/23/20 Page 2 of 7 PageID #: 2




  706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964 (“Title VII”), 42

  U.S.C. § 2000e-5(f)(1) and (3), and pursuant to Section 102 of the Civil Rights

  Act of 1991, 42 U.S.C. § 1981a.

        2.     The employment practices alleged to be unlawful were

  committed within the jurisdiction of the United States District Court for the

  Southern District of Indiana, Indianapolis Division.

                                      PARTIES

        3.     Plaintiff, the Equal Employment Opportunity Commission (the

  “Commission”), is the agency of the United States of America charged with

  the administration, interpretation and enforcement of Title I of the ADA and

  is expressly authorized to bring this action by Section 107(a) of the ADA, 42

  U.S.C. § 12117(a), which incorporates by reference Sections 706(f)(1) and (3)

  of Title VII, 42 U.S.C. § 2000e-5(f)(1).

        4.     At all relevant times, Defendant, Ranrae, Inc. (“Defendant

  Employer”) an Indiana Corporation, has continuously been doing business in

  the State of Indiana and the City of Bloomington, and has continuously had

  at least 15 employees.

        5.     At all relevant times, Defendant Employer has continuously

  been an employer engaged in an industry affecting commerce under Sections

  101(5) and 101(7) of the ADA, 42 U.S.C. §§ 12111(5), (7).

        6.     At all relevant times, Defendant Employer has been a covered

  entity under Section 101(2) of the ADA, 42 U.S.C. § 12111(2).




                                             2
Case 1:20-cv-02450-JRS-DML Document 1 Filed 09/23/20 Page 3 of 7 PageID #: 3




                          ADMINISTRATIVE PROCEDURES

         7.     More than thirty days prior to the institution of this lawsuit,

  Dakota Wolfe filed a charge with the Commission alleging violations of the

  ADA by Defendant Ranrae, Inc.

         8.     On May 10, 2020, the Commission issued to Defendant

  Employer a Letter of Determination finding reasonable cause to believe that

  the ADA was violated and inviting Defendant to join with the Commission in

  informal methods of conciliation to endeavor to eliminate the unlawful

  employment practices and provide appropriate relief.

         9.     Between May 10 and August 25, 2020, the Commission engaged

  in communications with Defendant Employer to provide the opportunity to

  remedy the discriminatory practice described in the Letter of Determination

  referenced above in paragraph 8.

         10.    On August 25, 2020, the Commission issued to Defendant

  Employer a Notice of Failure of Conciliation advising Defendant that the

  Commission was unable to secure from Defendant a conciliation agreement

  acceptable to the Commission.

         11.    All conditions precedent to the institution of this lawsuit have

  been fulfilled.

                               STATEMENT OF CLAIMS

         12.    On or about October 17, 2019, Defendant Employer engaged in

  an unlawful employment practice at its Bloomington, Indiana Store #1005 in




                                          3
Case 1:20-cv-02450-JRS-DML Document 1 Filed 09/23/20 Page 4 of 7 PageID #: 4




  violation of Section 102(a) and 102(b)(1) of Title I of the ADA, 42 U.S.C. §

  12112(a) and (b)(1), by failing to hire Dakotah Wolfe because of disability.

         13.    Dakotah Wolfe is a qualified individual with a disability under

  Sections 3 and 101(8) of the ADA, 42 U.S.C. §§ 12102 and 12111(8). Dakotah

  Wolfe has a hearing impairment that substantially limits his ability to hear.

  Defendant Employer refused to hire him because of his hearing and speech

  impairments in violation of the ADA.

         14.    On October 12, 2019, Subway Store Manager, Justin Franklin

  interviewed Dakotah Wolfe for a sandwich-artist position, and five days later

  informed Dakotah Wolfe by text that “there was a communication concern,

  unfortunately my boss said no. Sorry man.” And when Mr. Wolfe asked him

  what he meant, Justin Franklin texted further, “Speaking and hearing.”

         15.    The effect of the practices complained of in paragraphs 12-14

  above has been to deprive Dakotah Wolfe of equal employment opportunities

  and otherwise adversely affect his status as an applicant because of

  disability.

         16.    The unlawful employment practices complained of in

  paragraphs 12-14 above were intentional.

         17.    The unlawful employment practices complained of in

  paragraphs 12-14 above were done with malice or with reckless indifference

  to the federally protected rights of Dakotah Wolfe.




                                         4
Case 1:20-cv-02450-JRS-DML Document 1 Filed 09/23/20 Page 5 of 7 PageID #: 5




                             PRAYER FOR RELIEF

        Wherefore, the Commission respectfully requests that this Court:

        A.     Grant a permanent injunction enjoining Defendant Employer its

  officers, agents, servants, employees, attorneys, and all persons in active

  concert or participation with it, from any employment practice that

  discriminates against applicants on the basis of disability, including failure to

  hire qualified applicants from sandwich artist positions due to actual or

  perceived disabilities.

        B.     Order Defendant Employer to institute and carry out policies,

  practices, and programs which provide equal employment opportunities for

  qualified individuals with disabilities, and which eradicate the effects of its

  past and present unlawful employment practices.

        C.     Order Defendant Employer to make whole Dakotah Wolfe by

  providing appropriate backpay with prejudgment interest, in amounts to be

  determined at trial, and other affirmative relief necessary to eradicate the

  effects of its unlawful employment practices, including but not limited in an

  amount to be proven at trial if instatement is impractical.

        D.     Order Defendant Employer to make whole Dakotah Wolfe by

  providing compensation for past and future pecuniary losses resulting from

  the unlawful employment practices described in paragraphs 12-14 above in

  amounts to be determined at trial.




                                          5
Case 1:20-cv-02450-JRS-DML Document 1 Filed 09/23/20 Page 6 of 7 PageID #: 6




           E.    Order Defendant Employer to make whole Dakotah Wolfe by

  providing compensation for past and future nonpecuniary losses resulting

  from the unlawful practices complained of in paragraphs 12-14 above,

  including emotional distress, loss of enjoyment of life, loss of self-esteem,

  embarrassment, anxiety and inconvenience, in amounts to be determined at

  trial.

           F.    Order Defendant Employer to pay Dakotah Wolfe punitive

  damages for its malicious and reckless conduct, as described in paragraphs

  12-14 above, in amounts to be determined at trial.

           G.    Grant such further relief as the Court deems necessary and

  proper in the public interest.

           H.    Award the Commission its costs of this action.

                              JURY TRIAL DEMAND

           The Commission requests a jury trial on all questions of fact raised by

  its complaint.

                                           SHARON FAST GUSTAFSON
                                           General Counsel

                                           ROBERT A. CANINO
                                           Deputy General Counsel

                                           GWENDOLYN YOUNG REAMS
                                           Associate General Counsel


                                           U.S. EQUAL EMPLOYMENT
                                           OPPORTUNITY COMMISSION
                                           131 M. Street, N.E.
                                           Washington, D.C. 20507



                                           6
Case 1:20-cv-02450-JRS-DML Document 1 Filed 09/23/20 Page 7 of 7 PageID #: 7




                                     KENNETH L. BIRD
                                     Regional Attorney

                                     NANCY D. EDMONDS
                                     Supervisory Trial Attorney



                                     /s/ Robin M. Lybolt
                                     Robin M. Lybolt
                                     Trial Attorney
                                     U.S. EQUAL EMPLOYMENT
                                     OPPORTUNITY COMMISSION
                                     Indianapolis District Office
                                     101 West Ohio Street, Suite 1900
                                     Indianapolis, Indiana 46204
                                     Robin.Lybolt@eeoc.gov
                                     463-999-1195




                                     7
